Exhibit 10.4

FOURTH AMENDMENT AND MODIFICATION

TO LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of the 30th day of September, 2007, by and
among INFOLOGIX SYSTEMS CORPORATION (formerly known as Info Logix Inc.), a
Delaware corporation (“Infologix”), OPT ACQUISITION LLC, a Pennsylvania limited
liability company (“Optasia”), EMBEDDED TECHNOLOGIES, LLC, a Delaware limited
liability company (“Embedded” and together with Infologix and Optasia, jointly,
severally and collectively “Borrowers” and each a “Borrower”) and SOVEREIGN BANK
(the “Bank”).

BACKGROUND


A.                                   PURSUANT TO THAT CERTAIN LOAN AND SECURITY
AGREEMENT DATED MARCH 16, 2006 BY AND AMONG BORROWERS AND BANK (AS AMENDED BY
THAT CERTAIN FIRST AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT
DATED AUGUST 25, 2006 (THE “FIRST AMENDMENT”), THAT CERTAIN SECOND AMENDMENT AND
MODIFICATION TO LOAN AND SECURITY AGREEMENT DATED OCTOBER 31, 2006 (THE “SECOND
AMENDMENT”), THAT CERTAIN THIRD AMENDMENT AND MODIFICATION TO LOAN AND SECURITY
AGREEMENT DATED MARCH 23, 2007 (THE “THIRD AMENDMENT”) AND AS THE SAME MAY
HEREAFTER BE AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME,
BEING REFERRED TO HEREIN AS THE “LOAN AGREEMENT”), BANK AGREED, INTER ALIA, TO
EXTEND TO BORROWERS THE FOLLOWING CREDIT FACILITIES:  (I) A LINE OF CREDIT IN
THE MAXIMUM PRINCIPAL AMOUNT OF EIGHT MILLION FIVE HUNDRED THOUSAND DOLLARS
($8,500,000.00), (II) A TERM LOAN IN THE ORIGINAL PRINCIPAL AMOUNT OF ONE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000.00) AND (III) A TERM LOAN IN
THE ORIGINAL PRINCIPAL AMOUNT OF ONE MILLION DOLLARS ($1,000,000.00).


B.                                     BORROWERS HAVE REQUESTED AND BANK HAS
AGREED TO AMEND THE LOAN AGREEMENT IN ACCORDANCE WITH THE TERMS AND CONDITIONS
CONTAINED HEREIN.


C.                                     ALL CAPITALIZED TERMS CONTAINED HEREIN
AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE LOAN
AGREEMENT.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:


1.                                       NEW TERM LOAN C.  THE LOAN AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING AS SECTIONS 2.2B, 3.2B, 4.3B AND 4.3C
THERETO:

“2.2B                   Term Loan C.  Bank shall lend to Borrowers and Borrowers
shall borrow from Bank the aggregate amount of Two Million Dollars
($2,000,000.00) (“Term Loan C”).  Borrowers’ obligation to repay Term Loan C
shall be evidenced by Borrowers’ promissory note (the “Term Note C”) in the face
amount of Two Million Dollars ($2,000,000.00).”


--------------------------------------------------------------------------------


“3.2B                   Interest on Term Loan C.  Interest on the entire
outstanding principal balance of Term Loan C will accrue at the rate per annum
which is equal to the Prime Based Term C Rate.”

“4.3C                   Principal Payments on Term Loan C.  Borrowers will pay
the principal of Term Loan C in equal and consecutive monthly installments of
Fifty-Five Thousand Five Hundred Fifty-Five and 56/100 Dollars ($55,555.56)
each, on the first day of each calendar month commencing on March 1, 2008, and
in one (1) final payment of the remaining principal balance, plus all accrued
and unpaid interest thereon on March 16, 2011.”


2.                                       DEFINITIONS.


(A)                                  CONTRACT PERIOD.  SECTION 1.1(N) OF THE
LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

“(n)                           “Contract Period” means the period of time
commencing on the date hereof and continuing through and including March 16,
2011.”


(B)                                 MAXIMUM LINE AMOUNT.  SECTION 1.1(BBB) OF
THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

“(bbb)             “Maximum Line Amount” means an amount up to Eleven Million
Dollars ($11,00,000.00).”


(C)                                  NET INCOME.  SECTION 1.1(CCC) OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

“(ccc)                “Net Income” means income (or loss) of Borrowers after
income and franchise taxes and shall have the meaning given such term by GAAP,
provided that there shall be specifically excluded therefrom (i) gains or losses
from the sale of capital assets, (ii) net income of any Person in which any
Borrower has an ownership interest, unless received by such Borrower in a cash
distribution, (iii) any gains arising from extraordinary items, and (iv)
non-cash expenses related to options, all as determined in accordance with GAAP
on a consolidated basis.”


(D)                                 PRIME RATE ADVANCE.  SECTION 1.1(NNN) OF THE
LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

“(nnn)             “Prime Rate Advance” means any Advance accruing interest at
the Prime Based Line Rate, the Prime Based Term Rate, the Prime Based Term B
Rate or the Prime Based Term C Rate.”


3.                                       ADDITIONAL DEFINITIONS.  SECTION 1.1 OF
THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING AS SECTIONS
1.1(L)A, 1.1(LLL)C, 1.1(LLL)D, 1.1(AAAA)B AND 1.1(BBBB)B THERETO:

2


--------------------------------------------------------------------------------


“(l)A                                                                     “Cash
Equivalents” means the aggregate of a Person’s (i) cash on hand or in any bank
or trust company, (ii) monies on deposit in any money market accounts and (iii)
treasury bills, certificates of deposit, commercial paper and readily marketable
securities traded on a nationally recognized exchange at current market value
having, in each instance, a maturity of not more than one hundred eighty (180)
days.”

“(lll)C                                                                 “Prime
Based Term C Rate” means the Prime Rate, plus the Prime Rate Term C Margin (such
rate to change immediately upon any change in the Prime Rate).”

“(lll)D                                                                “Prime
Rate Term C Margin” means 150 basis points.”

“(aaaa)B                                                 “Term Loan C” shall
have the meaning given such term in Section 2.2B hereof.”

“(bbbb)B                                              “Term Note C” shall have
the meaning given such term in Section 2.2B hereof.”


4.                                       LINE OF CREDIT.  THE REFERENCE TO
“EIGHT MILLION FIVE HUNDRED THOUSAND DOLLARS ($8,500,000.00)” SET FORTH IN
SECTION 2.1 OF THE LOAN AGREEMENT IS HEREBY DELETED AND REPLACED WITH “ELEVEN
MILLION DOLLARS ($11,000,000.00)”.


5.                                       USE OF PROCEEDS.  SECTION 2.3 OF THE
LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

“2.3                           Use of Proceeds.  Borrowers agree to use Advances
(other than Advances under Term Loan B and Term Loan C) to refinance obligations
of Borrowers to Silicon Valley Bank and for proper working capital purposes. 
Borrowers agree to use Advances under Term Loan B to repay certain obligations
of Infologix to Cosmo DeNicola, Craig Wilensky, Richard Hodge, David Gulian
and/or Albert Ciardi, Jr.  Borrowers agree to use Advances under Term Loan C to
fund a portion of the purchase price of the acquisition of substantially all of
the assets of Healthcare Informatics Associates, Inc.”


6.                                       METHOD OF ADVANCES.  SECTION 2.4(B) OF
THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

“(b)                           Term Loan Advance.  The entire principal amount
of the Term Loan shall be advanced on the date hereof.  The entire principal
amount of Term Loan B shall be advanced on August 25, 2006.  The entire
principal amount of Term Loan C shall be advanced on October 1, 2007.”

3


--------------------------------------------------------------------------------



7.                                       TERM LOAN PAYMENTS.  SECTION 4.3(A) OF
THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

“(a)                            Principal Payments on the Term Loan.  Subject to
the next succeeding sentence, Borrowers will pay the principal of the Term Loan
in (i) equal and consecutive monthly installments of Forty-One Thousand Six
Hundred Sixty-Six and 66/100 Dollars ($41,666.66) each, on the first day of each
calendar month commencing on April 1, 2006 and continuing through and including
August 1, 2007, and (ii) one (1) final payment of the remaining principal
balance, plus all accrued and unpaid interest thereon on March 16, 2011. 
Notwithstanding the foregoing, in addition to any other rights or remedies that
Bank may have hereunder or under any of the other Loan Documents, if at any time
Bank does not have a lien against the Pledged Account, Borrowers will pay the
principal of the Term Loan in equal and consecutive monthly installments of
Forty-One Thousand Six Hundred Sixty-Six and 66/100 Dollars ($41,666.66) each,
on the first day of each calendar month commencing on the first day of the first
calendar month following the date the Bank no longer has  a lien against the
Pledged Account and one (1) final payment of the remaining principal balance,
plus all accrued and unpaid interest thereon on March 16, 2011.”


8.                                       TERM LOAN B PAYMENTS. SECTION 4.3A OF
THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

“4.3A                 Principal Payments on Term Loan B.  Subject to the next
succeeding sentence, Borrowers will pay the principal of Term Loan B in (a)
equal and consecutive monthly installments of Twenty-Seven Thousand Seven
Hundred Seventy-Seven and 78/100 Dollars ($27,777.78) each, on the first day of
each calendar month commencing on November 1, 2006 and continuing through and
including August 1, 2007, and (b) one (1) final payment of the remaining
principal balance, plus all accrued and unpaid interest thereon on March 16,
2011.  Notwithstanding the foregoing, in addition to any other rights or
remedies that Bank may have hereunder or under any of the other Loan Documents,
if at any time Bank does not have a lien against the Pledged Account, Borrowers
will pay the principal of the Term Loan in equal and consecutive monthly
installments of Twenty-Seven Thousand Seven Hundred Seventy-Seven and 78/100
Dollars ($27,777.78) each, on the first day of each calendar month commencing on
the first day of the first calendar month following the dated Bank no longer has
a lien against the Pledged Account and one (1) final payment of the remaining
principal balance, plus all accrued and unpaid interest thereon on March 16,
2011.”


9.                                       EXCESS CASH FLOW.  SECTION 4.3B OF THE
LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

4


--------------------------------------------------------------------------------


“4.3B                   Excess Cash Flow.  In addition to the monthly Term Loan,
Term Loan B and Term Loan C payments required by the foregoing Sections 4.3,
4.3A and 4.3C, at Bank’s option, Borrowers shall pay to Bank, on an annual basis
contemporaneously with its delivery of the financial statements required by
Section 9.1 hereof and in any event no later than ninety (90) days after the end
of each fiscal year of Borrowers, an amount equal to fifteen percent (15%) of
Excess Cash Flow for the immediately preceding fiscal year, which payment shall
be applied to the regularly scheduled payments of the Term Loan, Term Loan B
and/or Term Loan C, as Bank’s sole option, in the inverse order in which they
are due.”


10.                                 TERMINATION OF LINE; PREPAYMENT OF TERM
LOANS.  SECTION 4.8 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:

“4.8                           Termination of Line; Prepayment of Term Loan,
Term Loan B and/or Term Loan C.

(a)                                  Right to Terminate.  Borrowers may
terminate the Line upon sixty (60) days prior written notice to Bank.

(b)                                 Termination Fee.  In the event that (i) the
Line is terminated by Borrowers for any reason, including without limitation
prepayment or refinancing of the Line with another lender or from any other
source, or (ii) an Event of Default occurs and the Line is terminated, Borrowers
shall pay to Bank a termination fee calculated as follows:

(1)                                  if the termination date is on or prior to
March 16, 2009, the termination fee will be equal to one-half of one percent
(.5%) of the sum of the (i) Maximum Line Amount, plus (ii) the then outstanding
principal balance of Term Loan, plus (iii) the then outstanding principal
balance of Term Loan B, plus (iv) the then outstanding principal balance of Term
Loan C; and

(2)                                  if the termination date is after March 16,
2009, there will be no termination fee.

If Borrowers request an extension of the Contract Period, Bank reserves the
right, inter alia, to amend the termination fees for subsequent periods as a
condition of any extension of the Line, together with such other conditions as
Bank shall require.

In the event Bank exercises its right to accelerate payments under Term Loan,
Term Loan B or Term Loan C following an Event of Default or otherwise, any
tender of payment of the amount necessary to repay all or part of Term Loan,
Term Loan B or Term Loan C made thereafter at any time by Borrowers, their
successors or assigns, or by anyone on behalf of Borrowers and any receipt by
Bank of

5


--------------------------------------------------------------------------------


proceeds of Collateral in payment of Term Loan, Term Loan B or Term Loan C shall
be deemed to be a voluntary prepayment and in connection therewith Bank shall be
entitled to receive the premium, if any required to be paid under the foregoing
prepayment restrictions.

(c)                                  Term Loan, Term Loan B and Term Loan C
Co-Terminus with Line.  In the event the Line is terminated for any reason
including, without limitation, as a result of an Event of Default, expiration of
the Contract Period, pre-payment by Borrowers or otherwise, the entire
outstanding principal balance of each of Term Loan, Term Loan B and Term Loan C,
together with any accrued and unpaid interest thereon and any other sums due
pursuant to the terms hereof shall be due and payable immediately.”


11.                                 ADDITIONAL COLLATERAL.


(A)                                  SECTION 5 OF THE LOAN AGREEMENT IS HEREBY
AMENDED BY ADDING THE FOLLOWING AS SECTION 5.2A THERETO:

“5.2A                 Pledged Account.  Borrowers shall grant Bank, as
additional security for the Bank Indebtedness, a security interest in certain
investment property owned by Borrowers and maintained with Bank in Account No.
INF05268 (the “Pledged Account”).  If, at any time and from time to time, the
value of the Pledged Account, as determined by Bank in its reasonable
discretion, is less than Two Million Six Hundred Thousand Dollars
($2,600,000.00) (the amount by which the value of the Pledged Account is less
than Two Million Six Hundred Thousand Dollars ($2,600,000.00) being referred to
herein as a “Deficiency”), and the Borrowers do not deposit sufficient
investment property to reduce the Deficiency to $0 within three (3) Business
Days of written notice from the Bank that such Deficiency exists, the Bank shall
have the right to institute a reserve (a “Deficiency Reserve”) against the
Borrowing Base Amount in an amount equal to the Deficiency.”


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, SECTION 5 OF THE
THIRD AMENDMENT, UPON THE OCCURRENCE OF THE SPECIFIED EVENTS, BANK SHALL  (I)
NOT BE OBLIGATED TO RELEASE ITS LIEN ON THE PLEDGED ACCOUNT, EXCEPT IN ITS SOLE
DISCRETION AND (II) CONTINUE TO HAVE THE RIGHT TO INSTITUTE A DEFICIENCY RESERVE
FROM TIME TO TIME.  AS USED HEREIN, “SPECIFIED EVENTS” MEANS, BANK’S RECEIPT OF
EVIDENCE THAT BORROWERS HAVE COMPLIED WITH THE FINANCIAL COVENANTS SET FORTH IN
SECTION 8 OF THE LOAN AGREEMENT FOR BORROWERS’ FISCAL YEAR ENDING DECEMBER 31,
2007, PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


12.                                 FINANCIAL COVENANTS.


(A)                                  MINIMUM ANNUAL NET INCOME.  SECTION 8.1 OF
THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

6


--------------------------------------------------------------------------------


“8.1                           Minimum Annual Net Income.  Borrowers shall have
Net Income of at least (a) negative $250,000.00 for the six month period ending
December 31, 2007 and (b) $500,000.00 for the twelve month period ending
December 31, 2008 and for each fiscal year of Borrowers ending thereafter.”


(B)                                 MINIMUM QUARTERLY NET INCOME.  SECTION 8.2
OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

“8.2                           Minimum Quarterly Net Income.  Borrowers shall
have Net Income of at least (a) negative $350,000.00 for the three month period
ending September, 2007; (b) $0 as of March 31, 2008 and as of the end of the
first three (3) fiscal quarters of Borrowers thereafter measured on a
year-to-date basis.”


(C)                                  FIXED CHARGE COVERAGE RATIO.  SECTION 8.3
OF THE LOAN AGREEMENT IS HEREBY DELETED AND REPLACED WITH THE FOLLOWING:

“8.3                           Fixed Charge Coverage Ratio.  Borrowers shall
maintain a Fixed Charge Coverage Ratio of not less than (i) 1.0 to 1.0 for the
six month period ending December 31, 2007 and (ii) 1.2 to 1.0 as of the end of
each fiscal quarter of Borrowers ending thereafter, measured on a rolling four
quarter basis.”


(D)                                 MINIMUM CASH EQUIVALENTS.  SECTION 8 OF THE
LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING AS SECTION 8.6 THERETO:

“8.6                           Minimum Cash Equivalents.  Borrowers shall have
Cash Equivalents of at least Four Million Dollars ($4,000,000.00) at all times.”


13.                                 EVENT OF DEFAULT.  SECTION 13.1 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING AS SECTION 13.1(Y) THERETO:

“(y)                           The existence of a Deficiency for a period of
more than three (3) Business Days following written notice from Bank to Borrower
that such Deficiency exists.”


14.                                 PERMITTED ACQUISITIONS.  IN ADDITION TO THE
TERMS AND CONDITIONS SET FORTH IN SECTION 10(B) OF THE FIRST AMENDMENT,
INFOLOGIX SHALL NOT ENTER INTO ANY ACQUISITION (OR SERIES OF ACQUISITIONS FROM
PERSONS WHO ARE AFFILIATES OF EACH OTHER) WITH AGGREGATE ACQUISITION
CONSIDERATION EQUAL TO OR EXCEEDING TWO HUNDRED THOUSAND DOLLARS ($200,000.00)
WITHOUT THE PRIOR WRITTEN CONSENT OF BANK.  BANK HEREBY CONSENTS TO (I) THE
ACQUISITION OF SUBSTANTIALLY ALL OF THE ASSETS OF HEALTHCARE INFORMATICS
ASSOCIATES, INC. FOR ACQUISITION CONSIDERATION IN AN AMOUNT NOT TO EXCEED
SIXTEEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($16,500,000.00) IN THE AGGREGATE;
PROVIDED THAT CASH ACQUISITION CONSIDERATION FOR SUCH ACQUISITION SHALL NOT
EXCEED FIVE MILLION FIVE HUNDRED THOUSAND DOLLARS ($5,500,000.00) AND (II) THE
ACQUISITION OF SUBSTANTIALLY ALL OF THE ASSETS OF, OR ALL OF THE EQUITY
INTERESTS OF BII FOR ACQUISITION CONSIDERATION IN AN AMOUNT NOT TO EXCEED TWO
MILLION THREE HUNDRED THOUSAND DOLLARS ($2,300,000.00) IN THE AGGREGATE,
PROVIDED THAT CASH ACQUISITION

7


--------------------------------------------------------------------------------



CONSIDERATION FOR SUCH ACQUISITION SHALL NOT EXCEED ONE MILLION TWO HUNDRED
THOUSAND DOLLARS ($1,200,000.00), INCLUSIVE OF A CASH ESCROW ACCOUNT IN THE
AMOUNT OF TWO HUNDRED THOUSAND DOLLARS ($200,000.00).


15.                                 RELEASE OF COLLATERAL AT BANK’S SOLE
DISCRETION.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT BANK SHALL HAVE NO
OBLIGATION TO RELEASE ITS LIEN AGAINST ALL OR ANY PORTION OF THE COLLATERAL
(INCLUDING, WITHOUT LIMITATION, THE PLEDGED ACCOUNT) PRIOR TO THE DATE ON WHICH
THE BANK INDEBTEDNESS HAS BEEN PAID IN FULL AND BANK NO LONGER HAS ANY
OBLIGATION, AGREEMENT OR COMMITMENT TO ADVANCE ANY SUMS TO BORROWERS.  BANK’S
RELEASE OF ITS LIEN AGAINST ALL OR ANY PORTION OF THE COLLATERAL PRIOR TO SUCH
DATE SHALL BE AT THE SOLE DISCRETION OF BANK.


16.                                 CONDITIONS PRECEDENT.  BANK’S OBLIGATIONS
HEREUNDER ARE CONTINGENT UPON RECEIPT BY BANK OF THE FOLLOWING, EACH OF WHICH
SHALL BE IN FORM AND CONTENT SATISFACTORY TO BANK:


(A)                                  PROMISSORY NOTES.  A FULLY EXECUTED AMENDED
AND RESTATED PROMISSORY NOTE IN THE FACE AMOUNT OF ELEVEN MILLION DOLLARS
($11,000,000.00) (“SECOND A/R NOTE”) AND A FULLY EXECUTED TERM NOTE C.


(B)                                 CERTIFICATES AND RESOLUTIONS. AN OFFICER’S
CERTIFICATE OF EACH BORROWER CERTIFYING (I) THE AUTHORIZING RESOLUTION OF THE
BOARD OF DIRECTORS, MEMBERS OR MANAGERS, AS APPLICABLE, OF EACH BORROWER TO
EXECUTE AND PERFORM THE TERMS AND CONDITIONS OF THIS AMENDMENT AND EACH OF THE
DOCUMENTS EXECUTION IN CONNECTION HEREWITH, (II) THE INCUMBENCY OF THE OFFICERS,
BOARD MEMBERS, MEMBERS OR MANAGERS, AS APPLICABLE, OF SUCH BORROWER, AND (III)
THAT EXCEPT AS PROVIDED FOR THEREIN, THERE HAS BEEN NO CHANGE IN THE FORMATION
AND GOVERNING DOCUMENTS OF SUCH BORROWER SINCE THE DELIVERY OF COPIES OF SUCH
DOCUMENTS TO BANK ON AUGUST 25, 2006, WITH RESPECT TO OPTASIA AND EMBEDDED, AND
NOVEMBER 29, 2006, WITH RESPECT TO INFOLOGIX.  IF THERE HAS BEEN A CHANGE IN THE
FORMATION AND/OR GOVERNING DOCUMENTS OF ANY BORROWER, A COPY OF SUCH FORMATION
AND/OR GOVERNING DOCUMENT (ALONG WITH ALL AMENDMENTS AND MODIFICATIONS THERETO)
SHALL BE DELIVERED TO BANK ALONG WITH A CERTIFICATION FROM THE APPLICABLE
BORROWER THAT SUCH DOCUMENT IS A TRUE AND CORRECT COPY OF THE FORMATION AND/OR
COVERING DOCUMENT THROUGH THE DATE OF SUCH CERTIFICATE.


(C)                                  GOOD STANDING CERTIFICATES.  A GOOD
STANDING CERTIFICATE FROM THE STATE OF INCORPORATION OF EACH BORROWER CERTIFYING
TO THE GOOD STANDING AND STATUS OF SUCH BORROWER, GOOD STANDING/FOREIGN
QUALIFICATION CERTIFICATES FROM ALL OTHER JURISDICTIONS IN WHICH ANY BORROWER IS
REQUIRED TO BE QUALIFIED TO DO BUSINESS.


(D)                                 ACQUISITION DOCUMENTS.  COPIES OF ALL ITEMS
REQUIRED TO BE DELIVERED TO BANK PURSUANT TO SECTION 10 OF THE FIRST AMENDMENT
IN CONNECTION WITH THE ACQUISITION OF SUBSTANTIALLY ALL OF THE ASSETS OF
HEALTHCARE INFORMATICS ASSOCIATES, INC. (THE “PROPOSED ACQUISITION”), INCLUDING,
WITHOUT LIMITATION (I) COPIES OF ALL DOCUMENTS, INCLUDING ALL RELATED SCHEDULES
AND EXHIBITS, EXECUTED AND/OR DELIVERED IN CONNECTION WITH THE PROPOSED
ACQUISITION; (II) INTERIM FINANCIAL STATEMENTS OF HEALTHCARE INFORMATICS
ASSOCIATES, INC. PREPARED ON A CASH BASIS FOR THE PERIOD ENDED SEPTEMBER 28,
2007 ALONG WITH A CERTIFICATION BY JAY ROBERTS THAT SUCH STATEMENTS ARE
MATERIALLY CORRECT AND COMPLETE AND (III) A SUBORDINATION AGREEMENT REGARDING,
INTER ALIA, THE PORTION OF THE ACQUISITION CONSIDERATION REPRESENTED BY A
PROMISSORY NOTE ISSUED BY BORROWER TO HEALTHCARE INFORMATICS ASSOCIATES, INC.
AND/OR TO BE PAID AFTER THE CLOSING DATE UNDER THE ACQUISITION DOCUMENTS (THE
“SELLER SUBORDINATION AGREEMENT”).

8


--------------------------------------------------------------------------------



17.                                 POST-CLOSING CONDITIONS.  BORROWER SHALL
DELIVER TO BANK THE FOLLOWING, WITHIN THE TIME PERIODS PROVIDED FOR BELOW, EACH
OF WHICH SHALL BE IN FORM AND CONTENT SATISFACTORY TO BANK:


(A)                                  ON OR PRIOR TO OCTOBER 15, 2007, AUDITED
FINANCIAL STATEMENTS OF HEALTHCARE INFORMATICS ASSOCIATES, INC. FOR THE FISCAL
YEAR ENDED 2004, 2005 AND 2006.


(B)                                 ON OR PRIOR TO OCTOBER 31, EITHER (I) A
CONTROL AGREEMENT FOR EACH DEPOSIT ACCOUNT ACQUIRED BY BORROWER PURSUANT TO THE
PROPOSED ACQUISITION (II) EVIDENCE THAT THE ASSETS IN SUCH ACCOUNTS HAVE BEEN
MOVED TO BANK AND SUCH ACCOUNTS HAVE BEEN CLOSED.


18.                                 AMENDMENT FEE.  UPON EXECUTION OF THIS
AMENDMENT, BORROWERS SHALL PAY TO BANK AN AMENDMENT FEE IN THE AMOUNT OF THIRTY
THOUSAND DOLLARS ($30,000.00) (THE “AMENDMENT FEE”) WHICH FEE MAY BE CHARGED AS
A LINE ADVANCE OR CHARGED TO ANY BANK ACCOUNT OF ANY BORROWER MAINTAINED WITH
BANK.  THE FOREGOING AMENDMENT FEE IS IN ADDITION TO THE INTEREST AND OTHER
AMOUNTS WHICH BORROWERS ARE REQUIRED TO PAY UNDER THE LOAN DOCUMENTS, AND IS
FULLY EARNED AND NONREFUNDABLE.


19.                                 AMENDMENT/REFERENCES.  THE LOAN AGREEMENT
AND THE LOAN DOCUMENTS ARE HEREBY AMENDED TO BE CONSISTENT WITH THE TERMS OF
THIS AMENDMENT.  ALL REFERENCES IN THE LOAN AGREEMENT AND THE LOAN DOCUMENTS TO
(A) “ADVANCE” SHALL INCLUDE, WITHOUT LIMITATION ADVANCES UNDER TERM LOAN C; (B)
“BANK INDEBTEDNESS” SHALL INCLUDE, WITHOUT LIMITATION, ALL OF BORROWERS
OBLIGATIONS UNDER AND IN CONNECTION WITH TERM LOAN C; (C) “COLLATERAL” SHALL
INCLUDE, WITHOUT LIMITATION, THE PLEDGE ACCOUNT; (D) THE “LINE NOTE” SHALL MEAN
THE SECOND A/R NOTE; (E) THE “LOAN AGREEMENT” SHALL MEAN THE LOAN AGREEMENT AS
AMENDED HEREBY; (F) THE “LOAN DOCUMENTS” SHALL INCLUDE THIS AMENDMENT, TERM LOAN
C NOTE, THE SECOND A/R NOTE, THE SELLER SUBORDINATION AGREEMENT AND ALL OTHER
INSTRUMENTS OR AGREEMENTS EXECUTED PURSUANT TO OR IN CONNECTION WITH THE TERMS
HEREOF; (G) “LOANS” SHALL INCLUDE, WITHOUT LIMITATION, TERM LOAN C; AND (H)
“NOTE” SHALL INCLUDE, WITHOUT LIMITATION, THE TERM LOAN C NOTE AND THE SECOND
A/R NOTE.


20.                                 RELEASE.  EACH BORROWER AND GUARANTOR
ACKNOWLEDGES AND AGREES THAT IT HAS NO CLAIMS, SUITS OR CAUSES OF ACTION AGAINST
BANK AND HEREBY REMISES, RELEASES AND FOREVER DISCHARGES BANK, THEIR OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, AND ANY OF
THEM, FROM ANY CLAIMS, SUITS OR CAUSES OF ACTION WHATSOEVER, IN LAW OR AT
EQUITY, WHICH ANY BORROWER OR GUARANTOR HAS OR MAY HAVE ARISING FROM ANY ACT,
OMISSION OR OTHERWISE, AT ANY TIME UP TO AND INCLUDING THE DATE OF THIS
AMENDMENT.


21.                                 ADDITIONAL DOCUMENTS; FURTHER ASSURANCES. 
EACH BORROWER COVENANTS AND AGREES TO EXECUTE AND DELIVER TO BANK, OR TO CAUSE
TO BE EXECUTED AND DELIVERED TO BANK CONTEMPORANEOUSLY HEREWITH, AT THE SOLE
COST AND EXPENSE OF SUCH BORROWER, THE AMENDMENT AND ANY AND ALL DOCUMENTS,
AGREEMENTS, STATEMENTS, RESOLUTIONS, SEARCHES, INSURANCE POLICIES, CONSENTS,
CERTIFICATES, LEGAL OPINIONS AND INFORMATION AS BANK MAY REASONABLY REQUIRE IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR ANY DOCUMENTS IN
CONNECTION HEREWITH, OR TO FURTHER EVIDENCE, EFFECT, ENFORCE OR PROTECT ANY OF
THE TERMS HEREOF OR THE RIGHTS OR REMEDIES GRANTED OR INTENDED TO BE GRANTED TO
BANK HEREIN OR IN ANY OF THE LOAN DOCUMENTS, OR TO ENFORCE OR TO PROTECT BANK’S
INTEREST IN THE COLLATERAL.  ALL SUCH DOCUMENTS, AGREEMENTS, STATEMENTS, ETC.,
SHALL BE IN FORM AND CONTENT ACCEPTABLE TO BANK IN ITS REASONABLE DISCRETION. 
EACH BORROWER HEREBY AUTHORIZES BANK TO FILE, AT SUCH BORROWER’S COST AND
EXPENSE, FINANCING STATEMENTS, AMENDMENTS THERETO AND OTHER ITEMS AS BANK MAY
REASONABLY REQUIRE TO EVIDENCE OR PERFECT BANK’S CONTINUING SECURITY INTEREST
AND LIENS IN AND AGAINST THE COLLATERAL.  EACH BORROWER AGREES TO JOIN WITH BANK
IN NOTIFYING ANY THIRD PARTY WITH POSSESSION

9


--------------------------------------------------------------------------------



OF ANY COLLATERAL OF BANK’S SECURITY INTEREST THEREIN AND IN OBTAINING AN
ACKNOWLEDGMENT FROM THE THIRD PARTY THAT IT IS HOLDING THE COLLATERAL FOR THE
BENEFIT OF BANK.  EACH BORROWER WILL COOPERATE WITH BANK IN OBTAINING CONTROL
WITH RESPECT TO COLLATERAL CONSISTING OF DEPOSIT ACCOUNTS, INVESTMENT PROPERTY,
LETTER-OF-CREDIT RIGHTS AND ELECTRONIC CHATTEL PAPER.


22.                                 FURTHER AGREEMENTS AND REPRESENTATIONS. 
EACH BORROWER DOES HEREBY:


(A)                                  RATIFY, CONFIRM AND ACKNOWLEDGE THAT THE
STATEMENTS CONTAINED IN THE FOREGOING BACKGROUND ARE TRUE AND COMPLETE AND THAT,
AS AMENDED HEREBY, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE IN FULL
FORCE AND EFFECT AND ARE VALID, BINDING AND ENFORCEABLE AGAINST EACH BORROWER
AND ITS ASSETS AND PROPERTIES, ALL IN ACCORDANCE WITH THE TERMS THEREOF, AS
AMENDED;


(B)                                 COVENANT AND AGREE TO PERFORM ALL OF SUCH
BORROWER’S OBLIGATIONS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED;


(C)                                  ACKNOWLEDGE AND AGREE THAT AS OF THE DATE
HEREOF, NO BORROWER HAS ANY DEFENSE, SET-OFF, COUNTERCLAIM OR CHALLENGE AGAINST
THE PAYMENT OF ANY BANK INDEBTEDNESS OR THE ENFORCEMENT OF ANY OF THE TERMS OF
THE LOAN AGREEMENT OR OF THE OTHER LOAN DOCUMENTS, AS AMENDED;


(D)                                 ACKNOWLEDGE AND AGREE THAT ALL
REPRESENTATIONS AND WARRANTIES OF EACH BORROWER CONTAINED IN THE LOAN AGREEMENT
AND/OR THE OTHER LOAN DOCUMENTS, AS AMENDED, ARE TRUE, ACCURATE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AS IF MADE ON AND AS OF THE
DATE HEREOF;


(E)                                  REPRESENT AND WARRANT THAT NO DEFAULT OR
EVENT OF DEFAULT EXISTS;


(F)                                    COVENANT AND AGREE THAT SUCH BORROWER’S
FAILURE TO COMPLY WITH ANY OF THE TERMS OF THIS AMENDMENT OR ANY OTHER
INSTRUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT AND EACH OF THE OTHER
LOAN DOCUMENTS SUBJECT TO ANY APPLICABLE NOTICE AND CURE PERIODS PROVIDED FOR
THEREIN; AND


(G)                                 ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED
HEREIN, AND NO ACTIONS TAKEN PURSUANT TO THE TERMS HEREOF, ARE INTENDED TO
CONSTITUTE A NOVATION OF ANY OF THE NOTES, THE LOAN AGREEMENT OR OF ANY OF THE
OTHER LOAN DOCUMENTS AND, EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 1 OF THE
FIRST AMENDMENT, SECTION 1 OF THE SECOND AMENDMENT AND SECTION 1 OF THE THIRD
AMENDMENT, DOES NOT CONSTITUTE A RELEASE, TERMINATION OR WAIVER OF ANY EXISTING
EVENT OF DEFAULT OR OF ANY OF THE LIENS, SECURITY INTERESTS, RIGHTS OR REMEDIES
GRANTED TO THE BANK IN ANY OF THE LOAN DOCUMENTS, WHICH LIENS, SECURITY
INTERESTS, RIGHTS AND REMEDIES ARE HEREBY EXPRESSLY RATIFIED, CONFIRMED,
EXTENDED AND CONTINUED AS SECURITY FOR ALL BANK INDEBTEDNESS.

Each Borrower acknowledges and agrees that Bank is relying on the foregoing
agreements, confirmations, representations and warranties of each Borrower and
the other agreements, representations and warranties of each Borrower contained
herein in agreeing to the amendments contained in this Amendment.


23.                                 FEES, COST, EXPENSES AND EXPENDITURES. 
BORROWERS WILL PAY ALL OF BANK’S REASONABLE EXPENSES IN CONNECTION WITH THE
REVIEW, PREPARATION, NEGOTIATION, DOCUMENTATION AND CLOSING OF THIS AMENDMENT
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER,

10


--------------------------------------------------------------------------------



INCLUDING WITHOUT LIMITATION, FEES, DISBURSEMENTS, EXPENSES AND DISBURSEMENTS OF
COUNSEL RETAINED BY BANK AND ALL FEES RELATED TO FILINGS, RECORDING OF
DOCUMENTS, SEARCHES, ENVIRONMENTAL ASSESSMENTS AND APPRAISAL REPORTS, WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREUNDER ARE CONSUMMATED.


24.                                 NO WAIVER.  NOTHING CONTAINED HEREIN
CONSTITUTES AN AGREEMENT OR OBLIGATION BY BANK TO GRANT ANY FURTHER AMENDMENTS
TO THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EXCEPT AS
SPECIFICALLY SET FORTH IN SECTION 1 OF THE FIRST AMENDMENT, SECTION 1 OF THE
SECOND AMENDMENT AND SECTION 1 OF THE THIRD AMENDMENT, NOTHING CONTAINED HEREIN
CONSTITUTES A WAIVER OR RELEASE BY BANK OF ANY EVENT OF DEFAULT OR OF ANY RIGHTS
OR REMEDIES AVAILABLE TO BANK UNDER THE LOAN DOCUMENTS OR AT LAW OR IN EQUITY.


25.                                 INCONSISTENCIES. TO THE EXTENT OF ANY
INCONSISTENCIES BETWEEN THE TERMS AND CONDITIONS OF THIS AMENDMENT AND THE TERMS
AND CONDITIONS OF THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE TERMS AND
CONDITIONS OF THIS AMENDMENT SHALL PREVAIL. ALL TERMS AND CONDITIONS OF THE LOAN
AGREEMENT AND OTHER LOAN DOCUMENTS NOT INCONSISTENT HEREWITH SHALL REMAIN IN
FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED BY BORROWERS.


26.                                 BINDING EFFECT.  THIS AMENDMENT, UPON DUE
EXECUTION HEREOF, SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


27.                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.


28.                                 SEVERABILITY.  THE PROVISIONS OF THIS
AMENDMENT AND ALL OTHER LOAN DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE
REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.


29.                                 MODIFICATIONS.  NO MODIFICATION OF THIS
AMENDMENT OR ANY OF THE LOAN DOCUMENTS SHALL BE BINDING OR ENFORCEABLE UNLESS IN
WRITING AND SIGNED BY OR ON BEHALF OF THE PARTY AGAINST WHOM ENFORCEMENT IS
SOUGHT.


30.                                 HEADINGS.  THE HEADINGS OF THE ARTICLES,
SECTIONS, PARAGRAPHS AND CLAUSES OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE
ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE A PART OF THIS AMENDMENT.


31.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE THE SAME AGREEMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed the day and year first above written.

 

INFOLOGIX SYSTEMS CORPORATION

 

(formerly known as Info Logix Inc.)

 

 

 

 

 

By:

/s/ David Gulian

 

 

David Gulian, President

 

 

 

 

 

OPT ACQUISITION LLC

 

 

 

 

 

By:

/s/ David Gulian

 

 

David Gulian, President

 

 

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By: INFO LOGIX INC., its sole Member

 

 

 

 

 

By:

/s/ David Gulian

 

 

David Gulian, President

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

By:

/s/ Steven Fahringer

 

 

Steven Fahringer, Vice President

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

12


--------------------------------------------------------------------------------


[SIGNATURES CONTINUED FROM PRIOR PAGE]

The undersigned, intending to be legally bound hereby, consents and agrees to
the foregoing Fourth Amendment and Modification to Loan and Security Agreement
dated of even date herewith (the “Agreement”), and all terms thereof and further
agrees that (a) such Agreement shall in no way affect or impair the
undersigned’s obligations under that certain Surety Agreement from the
undersigned to Bank dated November 29, 2006 (the “Surety”), that certain
Securities Account Pledge Agreement from the undersigned to Bank dated November
29, 2006 (the “Pledge Agreement”), or under any other documents executed or
delivered pursuant thereto or in connection therewith; (b) all references in the
Surety and the Pledge Agreement (i) to “Bank Indebtedness” shall include,
without limitation, all obligations of Borrowers to Bank under Term Loan C and
the Line (each as defined in and as increased by the Agreement) and (ii) to the
“Loan Agreement” shall include the Loan Agreement (as defined in the Agreement)
as amended by the Agreement, the First Amendment, the Second Amendment and the
Third Amendment (each as defined in the Agreement); and (c) the terms of the
Surety and Pledge Agreement are hereby ratified and confirmed, all as of the
date hereof.

 

INFOLOGIX, INC. (formerly known as

 

 

New Age Translation, Inc.)

 

 

 

 

 

 

 

 

By:

/s/ David Gulian

 

 

 

David Gulian, President

 

13


--------------------------------------------------------------------------------